USDC SDNY       Case 1:14-md-02548-VEC Document 549 Filed 05/27/21 Page 1 of 2
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 
                                   MEMO ENDORSED
                                                            May 26, 2021
             VIA ECF

             Hon. Valerie E. Caproni
             United States District Court for the
              Southern District of New York
             Thurgood Marshall United States Courthouse
             40 Foley Square, New York, NY 10007

             Re:   In re Commodity Exch., Inc. Gold Futures & Options Trading Litig., No. 14-MD-2548



         Dear Judge Caproni,

         Pursuant to Rule 2(c) of Your Honor’s Individual Rules, Plaintiffs write to seek permission to
         keep the fact discovery period open beyond May 26, 2021 for the limited purpose of allowing the
         parties to resolve certain discrete discovery disputes or to bring them to the Court’s attention.

         As the parties previously reported, see ECF 541, Plaintiffs requested Rule 30(b)(6) data and
         document retention depositions for The Bank of Nova Scotia (“BNS”), and Société Générale
         (“SG”) via proposed notices sent on April 15 and April 19, respectively. BNS and SG objected
         to the Rule 30(b)(6) depositions in their entirety on April 29th and May 3rd, respectively. In the
         last month, Plaintiffs worked in good faith to narrow these topics, including, per defense
         counsel’s request, asking and listening to defense counsel elicit answers to certain of the data
         questions to witnesses in the remaining Rule 30(b)(1) depositions taking place in May and that
         have just recently concluded, thereby allowing Plaintiffs to fully assess the scope of the
         remaining issues. As Plaintiffs made clear to Defendants BNS and SG in communications on
         May 25th and May 26th, certain discrete data questions remain for each of these two Defendants.
         Plaintiffs expect that the majority, if not all of the remaining questions relating to Plaintiffs’
         proposed Rule 30(b)(6) topics can be addressed by written responses.

         In light of these discrete outstanding data issues, Plaintiffs respectfully request the Court’s
         permission to keep the discovery period open to resolve these issues. Assuming that Defendants’
         written responses to the outstanding questions are sufficient, Plaintiffs would forego requesting
         permission from this Court to take Rule 30(b)(6) depositions for these deponents. Although
         Plaintiffs and Barclays have requested and received permission to take Barclays’ Rule 30(b)(6)
         deposition after the close of fact discovery, the parties have not previously sought an extension
         past the current fact-discovery deadline in relation to the Rule 30(b)(6) depositions of BNS or
         SG.1



         1
           In addition, per prior agreement of the parties relating to a previously-scheduled deposition
         whose date changed to accommodate third-party counsel, Plaintiffs and Defendants will take the
         deposition of a former BNS trader on June 7, 2021.
              Case 1:14-md-02548-VEC Document 549 Filed 05/27/21 Page 2 of 2




      Additionally, Plaintiffs continue to negotiate with all Defendants certain discrete disputes related
      to privilege logs as has been noted in the parties’ monthly status reports. These issues will
      hopefully be resolved by agreement but may also require Court intervention.

      Plaintiffs’ request is intended solely to help resolve the parties’ discussions on these outstanding
      fact-discovery issues, and is made without prejudice to any party’s arguments as to whether the
      discovery is necessary or appropriate. BNS and SG do not consent to Plaintiffs’ request, and
      maintain that Plaintiffs’ efforts are untimely. Plaintiffs disagree.

      If acceptable to the Court, the parties can further advise the Court as to the status of these
      ongoing negotiations in the forthcoming June 1, 2021 status report.

      Respectfully submitted,


       /s/ Merrill G. Davidoff                              /s/ Daniel L. Brockett
       Merrill G. Davidoff                                  Daniel L. Brockett
       Martin I. Twersky                                    Sami H. Rashid
       Michael C. Dell’Angelo                               Alexee Deep Conroy
       Candice J. Enders                                    QUINN EMANUEL URQUHART &
       Zachary D. Caplan                                    SULLIVAN, LLP
       BERGER MONTAGUE PC                                   51 Madison Avenue, 22nd Floor
       1818 Market Street                                   New York, New York 10010
       Philadelphia, Pennsylvania 19103

           Counsel for Gold Plaintiffs and Interim Co-Lead Counsel for the Proposed Gold Class



7KHIDFWGLVFRYHU\GHDGOLQHLVKHUHE\DGMRXUQHGWR)ULGD\-XO\7KHIDFWGLVFRYHU\GHDGOLQHZLOOQRWEH
H[WHQGHGIXUWKHU,QOLQHZLWK5XOH % RIWKHXQGHUVLJQHG V,QGLYLGXDO3UDFWLFHVLQ&LYLO&DVHVGLVFRYHU\
GLVSXWHVPXVWEHEURXJKWWRWKH&RXUW VDWWHQWLRQLQDWLPHO\IDVKLRQ7KH&RXUWZLOOQRWH[WHQGIDFWGLVFRYHU\
IXUWKHUWRDOORZWKHSDUWLHVWREULQJVXFKGLVSXWHVEHIRUHWKH&RXUW

7KHQH[WSUHWULDOFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU:HGQHVGD\-XQHDW$0LVDGMRXUQHGWR
)ULGD\-XO\DW307KHFRQIHUHQFHZLOOEHKHOGE\YLUWXDOPHDQVWREHDUUDQJHGE\WKHSDUWLHV
6HH(QGRUVHPHQW'NW7KHSDUWLHV SUHFRQIHUHQFHVXEPLVVLRQLVGXHQRODWHUWKDQ)ULGD\-XO\
)RUWKHUHTXLUHPHQWVRIWKHVXEPLVVLRQWKHSDUWLHVVKRXOGFRQVXOWWKHWKLUGDPHQGHGIDFWGLVFRYHU\VFKHGXOHDW
GRFNHWHQWU\7KHSUHFRQIHUHQFHVXEPLVVLRQPXVWLQFOXGHWKHYLUWXDOFRQIHUHQFHDFFHVVLQIRUPDWLRQIRUWKH
&RXUWDQGIRUDQ\LQWHUHVWHGPHPEHUVRIWKHSXEOLF7KH&RXUWUHPLQGVWKHSDUWLHVWKDWUHFRUGLQJRU
UHEURDGFDVWLQJDQ\SURFHHGLQJLVVWULFWO\SURKLELWHGE\ODZ
SO ORDERED.



                           'DWH0D\
                           'DWH0
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE                            2
